Exhibit 10.1

PURCHASE AGREEMENT

$1,009,000,000

AVAYA INC.

7.00% Senior Secured Notes due 2019

Purchase Agreement

February 8, 2011

Morgan Stanley & Co. Incorporated

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

Avaya Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$1,009,000,000 principal amount of its 7.00% Senior Secured Notes due 2019 (the
“Securities”). The Securities will be issued pursuant to an Indenture to be
dated as of February 11, 2011 (the “Indenture”) among the Company, the
guarantors listed in Schedule 2 hereto (the “Guarantors”) and The Bank of New
York Mellon Trust Company, N.A., as trustee (the “Trustee”), and will be
guaranteed on a senior secured basis by each of the Guarantors (the
“Guarantees”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated February 2, 2011 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company, the Guarantors
and the Securities. Copies of the Preliminary Offering Memorandum have been, and
copies of the Offering Memorandum will be, delivered by the Company to the
Initial Purchasers pursuant to the terms of this Agreement. The Company hereby
confirms that it has authorized the use of the Preliminary Offering Memorandum,
the other Time of Sale Information (as defined below) and the Offering
Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Preliminary Offering Memorandum and the Offering Memorandum.



--------------------------------------------------------------------------------

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Preliminary Offering Memorandum, as supplemented and amended by
the written communications listed on Annex A hereto, shall have been prepared
(collectively, the “Time of Sale Information”).

The Securities and the Guarantees will be secured on a first priority basis,
subject to Permitted Liens (as defined in the Time of Sale Information and the
Offering Memorandum), by liens on the Non-ABL Priority Collateral (as defined in
the Time of Sale Information and the Offering Memorandum) and a second priority
basis, subject to Permitted Liens, by liens on the ABL Priority Collateral (as
defined in the Time of Sale Information and the Offering Memorandum, and
together with the Non-ABL Priority Collateral, the “Collateral”) each in favor
of The Bank of New York Trust Company, N.A., in its capacity as collateral agent
for the holders of the Securities (in such capacity, the “Collateral Agent”),
for its benefit, the benefit of the Trustee and the holders of the Securities
and the Guarantees. The Company and each of the Guarantors will also be a party
to an intercreditor agreement establishing the rights and priority of creditors
sharing a first-priority security interest in the Non-ABL Priority Collateral
(the “First Lien Intercreditor Agreement”), in addition to the intercreditor
agreement dated as of October 26, 2007, among the Company, the Guarantors,
Citicorp USA, Inc., as administrative agent under the senior secured asset-based
credit facility (as defined in the Time of Sale Information and the Offering
Memorandum), and Citibank, N.A., as cash flow agent, establishing the rights and
priority of creditors sharing a security interest in the ABL Priority Collateral
(the “ABL Intercreditor Agreement” and, together with the First Lien
Intercreditor Agreement, the “Intercreditor Agreements”).

Concurrently with the offering of the Securities, the Company will amend and
restate (the “Amendment”) the credit agreement for its existing senior secured
credit facility dated as of October 26, 2007 and amended as of December 18,
2009, as described in the Time of Sale Information and the Offering Memorandum
(as amended, restated, supplemented or otherwise modified, replaced, or
refinanced, the “General Credit Facilities”) and will use substantially all of
the proceeds of this offering of Securities to repay a portion of the
outstanding amounts under the General Credit Facilities. For the purposes of
this Agreement, the term “Refinancing” means, collectively, the offering of the
Securities, the consummation of the Amendment, the execution and delivery of the
Security Documents (as defined in Section 14(j) herein), the execution and
delivery of the First Lien Intercreditor Agreement and the joinder to the ABL
Intercreditor Agreement and the use of proceeds from the offering of the
Securities to repay a portion of the outstanding amounts under the General
Credit Facilities, as described herein and in the Time of Sale Information and
the Offering Memorandum. The term “New Credit Facilities Documentation” means
the Amendment and any other documents, agreements or instruments delivered in
connection therewith.

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities and the
issuance of the Guarantees, respectively, as follows:

 

-2-



--------------------------------------------------------------------------------

1. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.00% of the principal amount thereof plus accrued interest, if any,
from February 11, 2011 to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

(b) The Company and the Guarantors understand that the Initial Purchasers intend
to offer the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) neither it, nor to its knowledge any person acting on its behalf, has
solicited offers for, or will solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act
(“Regulation D”) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; and

(iii) neither it, nor to its knowledge any person acting on its behalf, has
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities as part of their initial offering except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) outside the United States in accordance with the restrictions set forth in
Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and the
Guarantors and, for purposes of the “no registration” opinions to be delivered
to the Initial Purchasers pursuant to Sections 6(f) and 6(g), counsel for the
Company and counsel for the Initial Purchasers, respectively, may rely upon the
accuracy of the representations and warranties of the Initial Purchasers, and
compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above (including Annex C hereto), and each Initial Purchaser
hereby consents to such reliance.

(d) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers may offer and sell Securities to or through any affiliate of an
Initial Purchaser and

 

-3-



--------------------------------------------------------------------------------

that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser, in each case subject to and in accordance with
the terms and provisions of this Agreement (including Annex C hereto).

(e) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s-length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities (contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person. Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on February 11,
2011, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date”.

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.

3. Representations and Warranties of the Company and the Guarantors. The Company
and each of the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, at the time first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue

 

-4-



--------------------------------------------------------------------------------

statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company and the Guarantors
make no representation or warranty with respect to any statements or omissions
made in reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by or on behalf of such Initial
Purchaser either directly or through the Representative expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum.

(b) Additional Written Communications. The Company, on behalf of itself and the
Guarantors (including its respective agents and representatives, other than the
Initial Purchasers in their capacity as such), has not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Company or its respective agents and representatives (other than a
communication referred to in clauses (i), (ii) and (iii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Memorandum,
(ii) the Offering Memorandum, (iii) the documents listed on Annex A hereto,
including a term sheet substantially in the form of Annex B hereto, which
constitute part of the Time of Sale Information, and (iv) any electronic road
show or other written communications, in each case used in accordance with
Section 4(c). Each such Issuer Written Communication, when taken together with
the Time of Sale Information, did not, and at the Closing Date will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser either directly or through the
Representative expressly for use in any Issuer Written Communication. Any
information in an Issuer Written Communication that is not otherwise included in
the Time of Sale Information and the Offering Memorandum does not conflict with
the information in the Time of Sale Information or the Offering Memorandum.

(c) Financial Statements. The financial statements and the related notes thereto
included in each of the Time of Sale Information and the Offering Memorandum
present fairly in all material respects the financial position of the Company
and its subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered thereby; the other financial information included in each of the Time of
Sale Information and the Offering Memorandum has been derived from the
accounting records of the Company and its subsidiaries and presents fairly in
all material respects the information shown thereby.

(d) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included in each of the Time of Sale Information and
the

 

-5-



--------------------------------------------------------------------------------

Offering Memorandum (i) there has not been any change in the capital stock or
long-term debt of the Company or any of its subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position or results of operations of
the Company and its subsidiaries taken as a whole; (ii) neither the Company nor
any of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case of (i), (ii) and (iii) as otherwise disclosed in the Time of
Sale Information and the Offering Memorandum.

(e) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing (or the
equivalent thereof with respect to the law of foreign countries) under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing (or the equivalent thereof with respect to the
law of foreign countries) in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
properties, management, financial position or results of operations of the
Company and its subsidiaries taken as a whole or on the performance by the
Company and the Guarantors of their obligations under the Securities and the
Guarantees (a “Material Adverse Effect”). The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule 3 to this Agreement.

(f) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party, other than as permitted in the Security Documents or
the Indenture or as disclosed in the Time of Sale Information and the Offering
Memorandum.

(g) Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities in the
case of the Company, the Guarantees in the case of the Guarantors, the Indenture
(including each Guarantee set forth therein), the Intercreditor Agreements and
each

 

-6-



--------------------------------------------------------------------------------

Security Document (collectively, and together with the New Credit Facilities
Documentation, the “Transaction Documents”) to which they are a party, and to
perform their respective obligations hereunder and thereunder; and all action
required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.

(h) The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, fraudulent conveyance,
reorganization, moratorium, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles (whether considered in
a proceeding in equity or law) relating to enforceability (collectively, the
“Enforceability Exceptions”); and on the Closing Date, the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the Commission applicable to an indenture that is qualified thereunder,
except as expressly stated in the Time of Sale Information and the Offering
Memorandum.

(i) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

(j) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.

(k) Other Transaction Documents. The New Credit Facilities Documentation and the
Intercreditor Agreements will have been duly authorized, executed and delivered
by the Company and the Guarantors and, when duly executed and delivered by each
of the parties thereto, will each constitute a valid and legally binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions.

(l) Descriptions of the Transaction Documents. Each Transaction Document
conforms or will conform as of the Closing Date in all material respects to the
description

 

-7-



--------------------------------------------------------------------------------

thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

(m) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(n) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party (including but not limited to, the issuance and sale of the Securities
((including the Guarantees) )) and compliance by the Company and each of the
Guarantors with the terms thereof, the granting of the security interests in the
Collateral and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject (other
than any lien, charge or encumbrance created or imposed pursuant to the
Transaction Documents), (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company or any of
its subsidiaries or (iii) (assuming the accuracy of the representations,
warranties and agreements of the Initial Purchasers contained herein) result in
the violation of any law or statute or any judgment, order, rule or regulation
of any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Company or any of its subsidiaries, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or
default, lien, charge or encumbrance that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(o) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities ((including
the Guarantees)) and compliance by the Company and each of the Guarantors with
the terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except

 

-8-



--------------------------------------------------------------------------------

for such consents, approvals, authorizations, orders and registrations or
qualifications as (A) may be required (i) under applicable state securities laws
in connection with the purchase and resale of the Securities by the Initial
Purchasers, and (ii) that if not obtained or made would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or
(B) as have been obtained or made on or prior to the Closing Date.

(p) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and to the knowledge of the Company and each of the Guarantors, no such
investigations, actions, suits or proceedings are threatened or contemplated by
any governmental or regulatory authority or by others.

(q) Independent Accountants. PricewaterhouseCoopers LLP who has certified
certain financial statements of the Company and its subsidiaries contained in
the Time of Sale information and the Offering Memorandum is an independent
public accountant with respect to the Company and its subsidiaries within the
meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants and its interpretations and rulings
thereunder.

(r) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real property and have good title or a valid legal
right to lease or otherwise use all personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or that exist or will be created
pursuant to, or are expressly permitted by, the Transaction Documents or New
Credit Facilities Documentation or the Existing Financing Documents. The assets
and properties owned, leased or otherwise used by the Company and the Guarantors
are in good repair, working order and condition (reasonable wear and tear
expected), except in such cases as their use does not so require or would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(s) Title to Intellectual Property. The Company and its subsidiaries own or
possess the right to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) material to the operation of the business now operated by the
Company and its subsidiaries; and except as described in the Time of Sale
Information and the Offering Memorandum, none of the Company or any of its
subsidiaries has received any notice of infringement or conflict with the

 

-9-



--------------------------------------------------------------------------------

asserted rights of others, which individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.

(t) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.

(u) Investment Company Act. Neither the Company nor any of its subsidiaries is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).

(v) Taxes. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Company and its subsidiaries
have paid all federal, state, local and foreign and franchise taxes and filed
all tax returns required to be paid or filed through the date hereof, and
(ii) there is no material tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets, except as otherwise disclosed in each
of the Time of Sale Information and the Offering Memorandum.

(w) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in each of the Time of Sale Information and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as described in each of the Time of Sale Information
and the Offering Memorandum, neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization.

(x) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company
and each of the Guarantors, is contemplated or threatened and to the knowledge
of the Company and each of the Guarantors, there is no existing or imminent
labor disturbance by, or dispute with, the employees of any of the Company’s or
any of the Company’s subsidiaries’ principal suppliers, contractors or
customers, except as would not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

-10-



--------------------------------------------------------------------------------

(y) Compliance With Environmental Laws. (i) The Company and the Guarantors
(x) are in compliance with, and have not violated, any and all applicable
federal, state, local and foreign laws, rules, regulations, decisions and orders
relating to the protection of human health or safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants at any location, and have no knowledge of any
circumstance, event or condition that would reasonably be expected to result in
any such notice or liability, and (ii) there are no costs or liabilities
associated with Environmental Laws of or relating to the Company or its
subsidiaries, except in the case of (i) and (ii) above, for any such failure to
comply with, or failure to receive required permits, licenses or approvals, or
cost or liability, as would not, individually or in the aggregate, have a
Material Adverse Effect; and (iii) except as described in each of the Time of
Sale Information and the Offering Memorandum, (x) there are no proceedings that
are pending, or that are known to be contemplated, against the Company or any of
its subsidiaries under any Environmental Laws in which a governmental entity is
also a party, other than such proceedings regarding which it is reasonably
believed no monetary sanctions of $100,000 or more will be imposed, (y) the
Company and its subsidiaries are not aware of any issues regarding compliance
with Environmental Laws, or liabilities or other obligations under Environmental
Laws or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Company and its
subsidiaries, and (z) none of the Company and its subsidiaries anticipates
material capital expenditures relating to any Environmental Laws.

(z) Compliance With ERISA. (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code, whether or not
waived, has occurred or is reasonably expected to occur; (iv) except as
otherwise disclosed in the Time of Sale Information and the Offering Memorandum,
the fair market value of the assets of each Plan exceeds the present value of
all benefits accrued under such Plan (determined based on those assumptions used
to fund such Plan); (v) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor

 

-11-



--------------------------------------------------------------------------------

reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA), and except for where failure to
comply with any of the clauses (i) through (vi) of this paragraph would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(aa) Disclosure Controls. Since October 1, 2009 and in each case to the extent
required by the Exchange Act, the Company and its subsidiaries have maintained
an effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. During such time and to the extent
required by the Exchange Act, the Company and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(bb) Accounting Controls. The Company maintains systems of internal accounting
controls for the benefit of the Company and its subsidiaries sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with United States generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in each of the Time of Sale Information and the
Offering Memorandum, there are no material weaknesses in the Company’s internal
controls.

(cc) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are customary for
businesses such as the Company’s and the subsidiaries’; and neither the Company
nor any of its subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business, except in the
case of (i) and (ii) above, as would not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(dd) No Unlawful Payments. Neither the Company nor any of its subsidiaries or
affiliates, nor any director or officer of the Company or its subsidiaries, nor,
to the Company’s knowledge, any employee, agent or representative of the Company
or of any

 

-12-



--------------------------------------------------------------------------------

of its subsidiaries, has taken any action in furtherance of an offer, payment,
promise to pay, or authorization or approval of the payment or giving of money
or anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintain and will continue to
maintain policies and procedures designed to promote and achieve compliance with
such laws.

(ee) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance in all
material respects with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened

(ff) Compliance with OFAC.

(i) Neither the Company nor any of its subsidiaries, nor any director or officer
of the Company, nor, to the Company’s or any Guarantor’s knowledge, any
employee, agent, or representative of the Company or any of its subsidiaries, is
an individual or entity (“Person”) that is, or is owned or controlled by a
Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”) , the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”) (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person (provided that such proceeds
shall not include any commissions paid to the Initial Purchasers in connection
with this offering):

 

-13-



--------------------------------------------------------------------------------

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Company represents that, for the past 5 years, it and its subsidiaries
have not knowingly engaged in and are not now knowingly engaged in any dealings
or transactions with any Person, or in any country or territory, that at the
time of the dealing or transaction is or was the subject of Sanctions.

(gg) Solvency. On and immediately after the Closing Date, the Company (after
giving effect to the Refinancing) will be Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(i) the present fair value (or present fair saleable value) of the consolidated
assets of the Company is not less than the total consolidated liabilities of the
Company (including contingent liabilities); (ii) the Company is able to pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, the Company
is not incurring debts or liabilities beyond its ability to pay as such debts
and liabilities mature; (iv) the Company does not have an unreasonably small
amount of capital with which to conduct its business; and (v) the Company is not
a defendant in any civil action that would result in a judgment that the Company
is or would become unable to satisfy.

(hh) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any lawful dividends to the
Company, from making any other distribution on such subsidiary’s capital stock
or similar ownership interest, from repaying to the Company or any Guarantor any
loans or advances to such subsidiary from the Company or any Guarantor or from
transferring any of such subsidiary’s properties or assets to the Company or any
Guarantor or any other subsidiary of the Company, except as permitted under
(i) any Transaction Document, (ii) the New Credit Facilities Documentation or
(iii) the Existing Financing Documents.

(ii) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(jj) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of

 

-14-



--------------------------------------------------------------------------------

its respective date, contains or will contain all the information that, if
requested by a prospective purchaser of the Securities, would be required to be
provided to such prospective purchaser pursuant to Rule 144A(d)(4) under the
Securities Act.

(kk) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act, except that the Company and its
affiliates make no representation or warranty as to any Initial Purchaser or any
affiliate thereof with respect to this Section 3(kk).

(ll) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers and their affiliates that assist in the distribution
of the Securities, as to which no representation is made) has (i) solicited
offers for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S.

(mm) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(nn) No Stabilization. Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(oo) Margin Rules. Neither the issuance, sale and delivery of the Securities,
nor the application of the proceeds thereof by the Company as described in each
of the Time of Sale Information and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

(pp) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

-15-



--------------------------------------------------------------------------------

(qq) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in each of the Time of Sale Information and the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.

(rr) Sarbanes-Oxley Act. Since October 1, 2009, there is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), in each case to which the Company is subject.

(ss) Liens and Security Interests. The Security Documents, when executed and
delivered, will create in favor of the Collateral Agent for the benefit of
itself, the Trustee and the holders of Securities, a valid security interest in
the Collateral and upon the filing of Uniform Commercial Code financing
statements and the Mortgages (as hereinafter defined), in each case, in
appropriate form and with the appropriate governmental authorities and filing
offices (including payments of all necessary fees and taxes) and upon the filing
of the Copyright Security Agreement (as defined in the Collateral Agreement),
the Trademark Security Agreement (as defined in the Collateral Agreement) and
the Patent Security Agreement (as defined in the Collateral Agreement) in
appropriate form and with the appropriate governmental authorities and filing
offices (including payments of all necessary fees and taxes) and taking of the
other actions specified in the Security Documents, such security interests in
the Collateral will constitute a perfected security interest in the Collateral
to the extent such perfection can be obtained by such filings, recordings and
other actions, subject only to Permitted Liens and other liens permitted under
the covenant described in “Description of notes — Certain covenants — Liens” in
the Time of Sale Information and Offering Memorandum.

(tt) Transfer of Collateral. The Company and the Guarantors collectively own,
have rights in or have the power to transfer rights in the Collateral, free and
clear of any Liens (as defined under the caption “Description of notes” in the
Time of Sale Information and the Offering Memorandum) other than (i) the
security interests granted pursuant to the Security Documents and (ii) Liens
expressly permitted to exist on the Collateral under the Transaction Documents,
the New Credit Facilities Documentation or the Existing Financing Documents.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

-16-



--------------------------------------------------------------------------------

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, the Company will
furnish to the Representative and counsel for the Initial Purchasers a copy of
the proposed Offering Memorandum or such amendment or supplement for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement to which the Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company, on behalf of itself and the Guarantors, will furnish to the
Representative and counsel for the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
refer to any such written communication to which the Representative reasonably
objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing upon becoming aware, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities by the Initial
Purchasers as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will use reasonable best efforts to obtain as soon as possible the
withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or

 

-17-



--------------------------------------------------------------------------------

supplemented will not, in light of the circumstances under which they were made,
be misleading or so that any of the Time of Sale Information will comply with
law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum as may be necessary so that the
statements in the Offering Memorandum as so amended or supplemented will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell, pledge or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a term of more than one year, provided that the Company may (i) pay
interest in kind on its outstanding 10.125%/10.875% senior PIK toggle unsecured
notes due 2015, and (ii) issue intercompany debt.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, make available to holders of the Securities and
prospective purchasers of the Securities designated by such holders, upon the
request of such holders or such prospective

 

-18-



--------------------------------------------------------------------------------

purchasers, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company. During the one year period after the Time of
Sale, the Company will not, and will not permit any of its respective controlled
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(p) Security Interest. The Company and the Guarantors shall cause the Securities
and the Guarantees to be secured by a lien on and security interest in the
Collateral to the extent provided for in this Agreement, the Indenture and the
Security Documents and as described in the Time of Sale Information and the
Offering Memorandum.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared by the Company pursuant to Section 4(c) above (including any
electronic road show), (iv) any written communication prepared by such Initial
Purchaser and approved by the Company in advance in

 

-19-



--------------------------------------------------------------------------------

writing or (v) any written communication that only contains the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum or the
Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Company or any of its subsidiaries, the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of its subsidiaries by any “nationally recognized statistical rating
organization”, as such term is defined by the Commission for purposes of the
Securities Act; and (ii) no such organization shall have publicly announced that
it has under surveillance or review, or has changed its outlook with respect to,
its rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Company or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(d) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company and the Guarantors
in this Agreement are true and correct and that the Company and the Guarantors
have complied in all material respects with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraphs (b) and
(c) above.

 

-20-



--------------------------------------------------------------------------------

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, a letter, dated the respective date of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in each of the Time of Sale Information and the Offering Memorandum; provided
that the letter delivered on the Closing Date shall use a “cut-off” date no more
than three business days prior to the Closing Date.

(f) Opinion and 10b-5 Statement of Counsel for the Company. Ropes & Gray LLP,
counsel for the Company and the Guarantors, shall have furnished to the
Representative, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, to the effect
set forth in Annex D hereto.

(g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, with respect to such matters as the Initial Purchasers may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(i) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the existence or good standing of the
Company and the Guarantors in their respective jurisdictions of organization and
their good standing in such other jurisdictions as the Representative may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions.

(j) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(k) Indenture. At the Closing Date, the Company, the Guarantors, the Trustee and
the Collateral Agent shall have entered into the Indenture, and the
Representative shall have received counterparts, conformed as executed, thereof.

(l) Security Documents. At the Closing Date, the Collateral Agent shall have
received and the Representative shall have received a copy of, each of (x) the
Security

 

-21-



--------------------------------------------------------------------------------

Documents (other than those referred to on Schedule 4 hereto) and each other
document or instrument required to cause the Securities and the Guarantees to be
secured by perfected liens on the Collateral to the extent and in the manner and
with the priority provided for in the Indenture and the Security Documents and
as described in the Time of Sale Information and the Offering Memorandum, in
each case as executed by the parties thereto, (y) certified copies of Uniform
Commercial Code, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name the Company or any Guarantor as debtor
and that are filed in those state jurisdictions in which the Company or any
Guarantor is organized and such other searches that are required by the
Perfection Certificate (as defined in the Collateral Agreement), none of which
evidence liens that encumber the Collateral covered or intended to be covered by
the Security Documents (other than Permitted Liens).

(m) Intercreditor Agreements. At the Closing Date, the Company, the Guarantors,
the Collateral Agent and the Trustee shall have entered into the First Lien
Intercreditor Agreement, and the Representative shall have received
counterparts, conformed as executed, thereof. At the Closing Date, the
Collateral Agent shall have entered into a joinder to the ABL Intercreditor
Agreement acknowledged by the collateral agent under the senior secured
asset-based credit facility, and the Representative shall have received
counterparts, conformed as executed, thereof.

(n) CFO Certificate. The Chief Financial Officer for the Company, shall have
furnished to the Representative, at the request of the Company, a certificate,
dated the Closing Date, in the form of Annex E hereto.

(o) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers on the Closing Date, payment for and delivery of the
Securities to be conclusive evidence that such documents are satisfactory.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses reasonably incurred in connection with any suit, action
or

 

-22-



--------------------------------------------------------------------------------

proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser either directly or through the Representative expressly for use
therein.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of the Guarantors,
each of their respective directors and officers and each person, if any, who
controls the Company or any of the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Initial
Purchaser furnished to the Company in writing by such Initial Purchaser either
directly or through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: the first sentence of the third paragraph, the fourth sentence
of the fourteenth paragraph, the sixteenth paragraph and the seventeenth
paragraph under the caption “Plan of Distribution” in the Offering Memorandum.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to paragraph (a) or (b) above that the Indemnifying
Person may designate in such proceeding and shall pay the reasonable fees and
expenses of such proceeding and shall pay the reasonable fees and expenses of
such counsel related to such proceeding, as incurred. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such

 

-23-



--------------------------------------------------------------------------------

Indemnified Person unless (i) the Indemnifying Person and the Indemnified Person
shall have mutually agreed to the contrary; (ii) the Indemnifying Person has
failed within a reasonable time to retain counsel reasonably satisfactory to the
Indemnified Person; (iii) the Indemnified Person shall have reasonably concluded
that there may be legal defenses available to it that are different from or in
addition to those available to the Indemnifying Person; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnifying Person and the Indemnified Person and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such reasonable fees and expenses shall be reimbursed as
they are incurred. Any such separate firm for any Initial Purchaser, its
affiliates, directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by Morgan Stanley & Co. Incorporated
and any such separate firm for the Company, the Guarantors, their respective
directors and officers and any control persons of the Company and the Guarantors
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein (other than as a
result of the limitations imposed on indemnification described in such
sections), then each Indemnifying Person under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantors
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of

 

-24-



--------------------------------------------------------------------------------

the Securities. The relative fault of the Company and the Guarantors on the one
hand and the Initial Purchasers on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any Guarantor or by the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by written notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) a material disruption of the securities settlement or
clearance services in the United States that reasonably could be expected to
affect the settlement of the Securities or (v) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery, of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

-25-



--------------------------------------------------------------------------------

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

 

-26-



--------------------------------------------------------------------------------

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents and the costs
attributable to creating and perfecting the security interest in the Collateral
as contemplated by the Security Documents (including the reasonable fees and
expenses of Cahill Gordon & Reindel LLP in connection therewith); (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
reasonably designate and the preparation, printing and distribution of a Blue
Sky Memorandum (including the related reasonable fees and expenses of counsel
for the Initial Purchasers); (vi) any fees charged by rating agencies for rating
the Securities; (vii) the fees and expenses of the Trustee, the Collateral Agent
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred directly by the Company in connection with any “road show”
presentation to potential investors (other than travel expenses of the Initial
Purchasers, it being understood, however, that 50% of the cost associated with
any chartered aircraft will be paid by each of the Company and the Initial
Purchasers).

(b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchasers or
such Initial Purchasers as have so terminated this Agreement with respect to
themselves severally and are not in default hereunder in the case of a
termination pursuant to Section 8 for all out-of-pocket costs and expenses
(including the fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

 

-27-



--------------------------------------------------------------------------------

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

14. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by Morgan Stanley & Co. Incorporated on behalf of the
Initial Purchasers, and any such action taken by Morgan Stanley & Co.
Incorporated shall be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Morgan Stanley & Co.
Incorporated 1585 Broadway, New York, New York 10036; Attention: High Yield
Syndicate Desk, with a copy to the Legal Department. Notices to the Company and
the Guarantors shall be given to them at Avaya Inc., 211 Mt. Airy Road, Basking
Ridge, New Jersey 07920, (fax: (908) 953-2567); Attention: Matthew Booher, Vice
President and Treasurer.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company and the Guarantors, which
information may include the name and address of their

 

-28-



--------------------------------------------------------------------------------

respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.

(g) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(h) “Collateral Agreement” shall mean the pledge and security agreement to be
dated as of the Closing Date, among the Company, the Guarantors and The Bank of
New York Mellon Trust Company, N.A., as Collateral Agent.

(i) “Existing Financing Documents” shall mean the senior secured asset-based
credit facility and the related documentation, the senior secured credit
facility and the related documentation and the Indenture governing the senior
unsecured notes (each as defined in the Time of Sale Information and the
Offering Memorandum).

(j) “Security Documents” shall mean (i) the Collateral Agreement, (ii) the
Trademark Security Agreement, (iii) the Copyright Security Agreement, (iv) the
Patent Security Agreement (v) the Perfection Certificate (each as defined in the
Collateral Agreement) and (vi) and other instruments evidencing or creating or
purporting to create a security interest.

 

-29-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

AVAYA INC.

By:  

/s/ Matthew Booher

  Name:    Matthew Booher   Title:      Vice President and Treasurer

GUARANTORS:

AVAYA CALA INC.

AVAYA EMEA LTD.

AVAYA MANAGEMENT SERVICES INC.

AVAYA WORLD SERVICES INC.

AVAYA INTEGRATED CABINET SOLUTIONS INC.

SIERRA ASIA PACIFIC INC.

TECHNOLOGY CORPORATION OF AMERICA, INC.

UBIQUITY SOFTWARE CORPORATION

VPNET TECHNOLOGIES, INC.

AVAYA HOLDINGS LLC

AVAYA HOLDING TWO, LLC

OCTEL COMMUNICATIONS LLC

By:  

/s/ Matthew Booher

  Name:    Matthew Booher   Title:      Vice President and Treasurer

GUARANTORS:

AC TECHNOLOGIES, INC.

AVAYA FEDERAL SOLUTIONS, INC.

AVAYA GOVERNMENT SOLUTIONS INC.

INTEGRATED INFORMATION TECHNOLOGY CORPORATION

By:  

/s/ Matthew Booher

  Name:    Matthew Booher   Title:      Treasurer

[Signature Page]



--------------------------------------------------------------------------------

Accepted: February 8, 2011 MORGAN STANLEY & CO. INCORPORATED For itself and on
behalf of the several Initial Purchasers listed in Schedule 1 hereto.

 

By:  

  /s/ Andrew W. Earls

      Authorized Signatory

 

-2-



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

Morgan Stanley & Co. Incorporated

   $ 252,250,000   

UBS Securities LLC

     171,530,000   

Citigroup Global Markets Inc.

     151,350,000   

Goldman, Sachs & Co.

     151,350,000   

J.P. Morgan Securities LLC

     151,350,000   

Deutsche Bank Securities Inc.

     70,630,000   

HSBC Securities (USA) Inc.

     30,270,000   

Barclays Capital Inc.

     30,270,000   

Total

   $ 1,009,000,000   

 

Schedule 1-1



--------------------------------------------------------------------------------

Schedule 2

Guarantors

AC TECHNOLOGIES, INC.

AVAYA CALA INC.

AVAYA EMEA LTD.

AVAYA FEDERAL SOLUTIONS, INC.

AVAYA GOVERNMENT SOLUTIONS INC.

AVAYA INTEGRATED CABINET SOLUTIONS INC.

AVAYA MANAGEMENT SERVICES INC.

AVAYA WORLD SERVICES INC.

INTEGRATED INFORMATION TECHNOLOGY CORPORATION

SIERRA ASIA PACIFIC INC.

TECHNOLOGY CORPORATION OF AMERICA, INC.

UBIQUITY SOFTWARE CORPORATION

VPNET TECHNOLOGIES, INC.

AVAYA HOLDINGS LLC

AVAYA HOLDING TWO, LLC

OCTEL COMMUNICATIONS LLC

 

Schedule 2-1



--------------------------------------------------------------------------------

ANNEX A

 

a. Additional Time of Sale Information

1. Term sheet containing the terms of the securities, substantially in the form
of Annex B.

 

Annex A-1



--------------------------------------------------------------------------------

ANNEX B

Supplement dated February 8, 2011

to

Preliminary Offering Memorandum dated February 2, 2011

LOGO [g147744ex10_1pg36.jpg]

Avaya Inc.

$1,009,000,000

7.00% Senior Secured Notes due 2019

This supplement (this “Supplement”) is qualified in its entirety by reference to
the preliminary offering memorandum dated February 2, 2011 (the “Preliminary
Offering Memorandum”). The information in this Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. Terms used herein and not defined herein
have the meanings assigned in the Preliminary Offering Memorandum.

The offer and sale of the Notes have not been registered under the Securities
Act of 1933, as amended, or the securities laws of any other jurisdiction, and
the notes are being offered only (1) to qualified institutional buyers under
Rule 144A and (2) outside the United States in compliance with Regulation S.

Other information presented in the Preliminary Offering Memorandum is deemed to
have changed to the extent affected by the changes described herein.

 

Issuer:    Avaya Inc. Guarantors:    The notes will be fully and unconditionally
guaranteed, jointly and severally, on a senior secured basis by each of our
present and future direct and indirect 100% owned domestic subsidiaries that
guarantee our existing indebtedness or the existing indebtedness of the
guarantors. Title of Securities:    7.00% Senior Secured Notes due 2019
Aggregate Principal Amount:    $1,009,000,000 Gross Proceeds to the Issuer:   
$1,009,000,000 Final Maturity Date:    April 1, 2019 Issue Price:    100% plus
accrued interest, if any Coupon:    7.00% per annum Yield to Maturity:    7.00%
Spread to Treasury:    375 bps Benchmark:    2.75% due February 15, 2019 Ratings
(Moody’s/S&P):    B1/B Interest Payment Dates:    April 1 and October 1 Record
Dates:    March 15 and September 15 First Interest Payment Date:    October 1,
2011

 

Annex B-1



--------------------------------------------------------------------------------

Optional Redemption:  

Commencing on April 1 of the years indicated below:

   Price              2015      103.500 %                 2016      101.750 %   
     2017 and thereafter      100.000 %       Equity Clawback:   At the Issuer’s
option, prior to April 1, 2014, up to 35% of the original aggregate principal
amount of the notes at 107.000% of the principal amount thereof plus accrued and
unpaid interest as long as at least 50% remains outstanding. Make Whole
Redemption:   At the Issuer’s option, prior to April 1, 2015, any or all of the
notes at 100.000% of aggregate principal amount thereof plus the Applicable
Premium, plus accrued and unpaid interest. Initial Purchasers:   Morgan Stanley
& Co. Incorporated, UBS Securities LLC, Citigroup Global Markets Inc., Goldman,
Sachs & Co., J.P. Morgan Securities LLC, Deutsche Bank Securities Inc., Barclays
Capital Inc. and HSBC Securities (USA) Inc. Trade Date:   February 8, 2011
Settlement Date:   February 11, 2011 (T+3) Distribution:   144A and Regulation
S, with no registration rights CUSIP/ISIN Numbers:  

144A CUSIP: 053499 AG4

144A ISIN: US053499AG41

Regulation S CUSIP: U05258 AC9

Regulation S ISIN: USU05258AC98

 

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to non-U.S. persons in reliance
upon Regulation S.

This communication does not constitute an offer to sell, or a solicitation of an
offer to buy, any securities in any jurisdiction in which it is unlawful for
such person to make such an offer or solicitation.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

-2-



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser and any affiliate that participates in the
distribution of the Securities as contemplated by Section 1(d) has offered and
sold the Securities, and will offer and sell the Securities, (A) as part of
their distribution at any time and (B) otherwise until 40 days after the later
of the commencement of the offering of the Securities and the Closing Date, only
in accordance with Regulation S under the Securities Act (“Regulation S”) or
Rule 144A or any other available exemption from registration under the
Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchase Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the

 

Annex C-1



--------------------------------------------------------------------------------

Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”) received by it in
connection with the issue or sale of the Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

(d) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

(e) Each Initial Purchaser represents and warrants that in relation to each
Member State of the European Economic Area which has implemented the Prospectus
Directive (each, a “Relevant Member State”), with effect from and including the
date on which the Prospectus Directive is implemented in that Relevant Member
State (the “Relevant Implementation Date”) it has not made and will not make an
offer of Securities to the public in that Relevant Member State other than:

(a) to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

(b) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the relevant Dealer or Dealers nominated by the Company for any such
offer; or

(c) in any other circumstances falling within Article 3(2) of the Prospectus
Directive,

provided that no such offer of Securities shall require the Company or any
Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive.

 

Annex C-2



--------------------------------------------------------------------------------

For the purposes of this provision, the expression an “offer of Securities to
the public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe the Securities, as the same may be varied in
that Member State by any measure implementing the Prospectus Directive in that
Member State, the expression “Prospectus Directive” means Directive 2003/71/EC
(and amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant
implementing measure in the Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EU.

 

Annex C-3



--------------------------------------------------------------------------------

Schedule 3

Subsidiaries

 

Name

  

Jurisdiction

3102455 Nova Scotia Company    Canada AC TECHNOLOGIES, INC.    Delaware AVAYA
(CHINA) COMMUNICATION CO. LTD.    China Avaya (Dalian) Intelligent Communication
Co. Ltd.    China AVAYA (GIBRALTAR) INVESTMENTS LIMITED    Gibraltar AVAYA
(JAPAN) LTD.    Japan AVAYA (MALAYSIA) Sdn. Bhd.    Malaysia AVAYA ARGENTINA
S.R.L.    Argentina Avaya Asset Management GmbH & Co. KG    Germany AVAYA
AUSTRALIA Pty LTD.    Australia AVAYA AUSTRIA GmbH    Austria AVAYA BELGIUM SPRL
   Belgium Avaya Beteiligungs GmbH    Germany AVAYA BRASIL LTDA.    Brazil Avaya
CALA Inc.    Delaware AVAYA CANADA CORP.    Canada Avaya Capital Ireland
(Ireland incorp)    Ireland AVAYA CAPITAL IRELAND (UK incorp)    United Kingdom
AVAYA CHILE LIMITADA    Chile AVAYA CIS LLC    Russian Federation AVAYA
COMMUNICATION de COLOMBIA S.A.    Colombia AVAYA COMMUNICATION de MEXICO S.A. de
C.V.    Mexico AVAYA COMMUNICATION ISRAEL LTD.    Israel Avaya Comunicación
España S.L.U    Spain AVAYA CYPRUS INVESTMENTS LIMITED    Cyprus AVAYA CZECH
REPUBLIC s.r.o.    Czech Republic AVAYA d.o.o. (Croatia)    Croatia AVAYA d.o.o.
(Slovenia)    Slovenia AVAYA DENMARK ApS    Denmark AVAYA DEUTSCHLAND GmbH   
Germany Avaya Dutch Holdco B.V.    Netherlands AVAYA ECS LIMITED    United
Kingdom AVAYA EGYPT LLC    Egypt Avaya EMEA Ltd.    Delaware Avaya Enterprises
Ireland Limited    Ireland Avaya Enterprises S.R.L.    Romania Avaya Federal
Solutions, Inc.    Delaware Avaya Finland Oy    Finland AVAYA FRANCE SAS   
France AVAYA GCM SALES LIMITED    Ireland AVAYA GERMAN HOLDCO GmbH    Germany
Avaya Germany GmbH    Germany



--------------------------------------------------------------------------------

Name

  

Jurisdiction

AVAYA GmbH & Co. KG    Germany AVAYA GOVERNMENT SOLUTINS INCORPORATED   
Delaware AVAYA HOLDING EMEA BV    Netherlands AVAYA HOLDINGS LIMITED    Ireland
AVAYA HOLDINGS LLC    Delaware AVAYA HOLDINGS TWO, LLC    Delaware AVAYA HONG
KONG COMPANY LTD.    Hong Kong Avaya Hungary Ltd.    Hungary AVAYA INC.   
Delaware AVAYA INDIA Pvt. LIMITED    India Avaya India (SEZ) Pvt. Ltd.    India
AVAYA INTEGRATED CABINET SOLUTIONS INC.    Delaware AVAYA INTERNATIONAL
ENTERPRISES LTD.    Ireland Avaya International LLC    Delaware AVAYA
INTERNATIONAL SALES LIMITED    Ireland AVAYA IRELAND LIMITED    Ireland AVAYA
ITALIA S.p.A.    Italy AVAYA KOREA LTD.    Korea, Republic of AVAYA LIMITED   
United Kingdom AVAYA LUXEMBOURG INVESTMENTS S.a.r.l.    Luxembourg AVAYA
LUXEMBOURG S.a.r.l.    Luxembourg Avaya Macau Limitada    China AVAYA MANAGEMENT
SERVICES INC.    Delaware Avaya Mauritius Ltd    Mauritius AVAYA NEDERLAND B.V.
   Netherlands Avaya New Zealand Limited    New Zealand Avaya Norway AS   
Norway AVAYA PANAMA LTDA.    Panama AVAYA PERU S.R.L.    Peru AVAYA PHILIPPINES,
INC.    Philippines AVAYA POLAND Sp. z.o.o.    Poland AVAYA PUERTO RICO, INC.   
Puerto Rico Avaya Real Estate Management GmbH    Germany Avaya Sales Limited   
Ireland AVAYA SINGAPORE Pte. LTD.    Singapore AVAYA SLOVAKIA s.r.o.    Slovakia
AVAYA SWEDEN AB    Sweden AVAYA SWITZERLAND GmbH    Switzerland AVAYA UK   
United Kingdom AVAYA UK HOLDINGS LIMITED    United Kingdom AVAYA VENEZUELA
S.R.L.    Venezuela Avaya Verwaltungs GmbH    Germany Avaya World Services Inc.
   Delaware INTEGRATED INFORMATION TECHNOLOGIES CORPORATION    Illinois Konftel
AB    Sweden Konftel GmbH    Germany Konftel, Inc.    Illinois



--------------------------------------------------------------------------------

Name

  

Jurisdiction

Konftel Ltd.    United Kingdom Konftel SAS    France MOSAIX LIMITED    United
Kingdom NETWORK ALCHEMY LTD.    United Kingdom OCTEL COMMUNICATIONS LLC   
Delaware OCTEL COMMUNICATIONS LTD.    United Kingdom OCTEL COMMUNICATIONS
SERVICES LTD.    United Kingdom P.T. AVAYA INDONESIA    Indonesia PT SIERRA
COMMUNICATIONS INDONESIA    Indonesia RHETOREX EUROPE LTD.    United Kingdom
SIERRA ASIA PACIFIC INC.    Delaware SIERRA COMMUNICATIONS INTERNATIONAL LLC   
Delaware SIERRA HOLDINGS CORP.    Delaware SOUNDLOGIC ACQUISITION ULC    Canada
SPECTEL (UK) LIMITED    United Kingdom SPECTEL LIMITED    Ireland SPECTEL
OPERATIONS LIMITED    Ireland SPECTEL RESEARCH LIMITED    Ireland SPECTEL
SYSTEMS LIMITED    Ireland Technology Corporation of America, Inc.    Delaware
Tenovis Direct GmbH    Germany TENOVIS NETHERLANDS BV    Netherlands Tenovis SRL
   Italy Tenovis Telecom Frankfurt GmbH & Co. KG    Germany Ubiquity Software
Corporation    Delaware Ubiquity Software Corporation Limited    United Kingdom
VPNET TECHNOLOGIES INC.    Delaware Windward Corp.    Cayman Islands VMX LTD.   
United Kingdom ZAO Avaya    Russian Federation



--------------------------------------------------------------------------------

Schedule 4

None.